UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7948


LARRY EDWARD HENDRICKS,

                Petitioner - Appellant,

          v.

LEVERN COHEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    David C. Norton, Chief District
Judge. (3:08-cv-00044-DCN)


Submitted:   March 25, 2010                 Decided:   May 12, 2010


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry Edward Hendricks, Appellant Pro Se. Erin Mary Farrell,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Larry Edward Hendricks seeks to appeal the district

court’s       order    denying     his    Fed.       R.       Civ.    P.    60(b)    motion      for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.    § 2254        (2006)      petition.                The    order    is    not

appealable          unless    a     circuit         justice          or     judge      issues     a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,         369 F.3d 363,        369        (4th     Cir.     2004).

A certificate          of    appealability           will          not      issue     absent      “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.       § 2253(c)(2)        (2006).           A    prisoner          satisfies      this

standard       by    demonstrating        that      reasonable            jurists    would      find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling        by      the     district         court          is      likewise        debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84      (4th     Cir.    2001).       We    have      independently             reviewed     the

record and conclude that Hendricks has not made the requisite

showing.           Accordingly, we deny a certificate of appealability

and dismiss the appeal.                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                                2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3